Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered September 17, 2009. The order, insofar as appealed from, denied the motion of defendant Michael Cryan for summary judgment and granted the cross motion of defendant Lawley Services, Inc. for a conditional order of indemnification against Michael Cryan.
*1750It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Martoche, J.P, Smith, Fahey, Peradotto and Green, JJ.